UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 09-7160


PATRICK O. PARKER, SR.,

                  Plaintiff - Appellant,

             v.

JOSEPH A. HIGGS, JR., Superintendent; L. WALLACE, Ombudsman;
R. WILSON, Mr., Deputy Superintendent; SIMPSON, Sgt.,

                  Defendants - Appellees.



Appeal from the United States District Court for the Eastern
District of Virginia, at Richmond.   Robert E. Payne, Senior
District Judge. (3:06-cv-00663-REP)


Submitted:    December 15, 2009             Decided:   December 17, 2009


Before MICHAEL and DUNCAN, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed in part; dismissed in part by unpublished per curiam
opinion.


Patrick O. Parker, Sr., Appellant Pro Se. Alexander Francuzenko,
COOK, KITTS & FRANCUZENKO, PLLC, Fairfax, Virginia, for
Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

              Patrick O. Parker, Sr., appeals a district court order

dismissing       his        civil     rights       complaint     concerning            alleged

interference       with      his    right    to     worship.        Insofar       as   Parker

appeals the order granting summary judgment to Simpson, we have

reviewed the record and the district court’s order and affirm

for the reasons cited by the district court.                               See Parker v.

Higgs, No. 3:06-cv-00663-REP (E.D. Va. June 4, 2009).                                  Insofar

as   Parker     appeals       from    the    district       court    order        dismissing

without       prejudice         his     complaint          against        the      remaining

Defendants, a dismissal without prejudice is not reviewable by

this court unless the reasons stated for the dismissal clearly

disclose    that       no    amendment      to     the   complaint        could    cure   its

defects.        See Domino Sugar Corp. v. Sugar Workers Local Union

392, 10 F.3d 1064, 1066-67 (4th Cir. 1993).                               Because Parker

could cure the defect in the complaint, we dismiss in part the

appeal. We dispense with oral argument because the facts and

legal    contentions         are    adequately       presented       in    the     materials

before    the    court       and    argument       would   not   aid      the     decisional

process.

                                                                     AFFIRMED IN PART;
                                                                     DISMISSED IN PART




                                               2